DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 01/18/2022 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1-11, 14, and 18-27
Withdrawn claims: None
Previously cancelled claims: 12, 13, and 15-17
Newly cancelled claims: None
Amended claims: None
New claims: None
Claims currently under consideration: 1-11, 14, and 18-27
Currently rejected claims: 1-11, 14, and 18-27
Allowed claims: None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 5, 7-10, 21-23, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ohyabu et al. (U.S. 4,430,356) in view of Jaeggi et al. (U.S. 4,001,437).
Regarding claim 1, Ohyabu et al. discloses a method of producing a meat substitute (C1, L6-L7; C3, L28-L32), the method comprising (i) blending water with a mixture of at least one dried milk product comprising lactose and protein (C3, L42 – C4, L2) and at least one carbohydrate (i.e., starch) (C4, L46-L52; C5, L41-L43) to form a gel (C6, L35-L38); (ii) spreading the gel to form a layer with a thickness of about 1-10 mm (C17, L30-L37); (iii) heating the gel in a first heating step at about 210-320°F (specifically, 40-120°C, or 104-248°F) for about 30-50 minutes (C6, L42-L44; C17, L30-L35).
Ohyabu et al. does not disclose (i) heating the gel in a second heating step at a different temperature, wherein the lactose and milk protein undergo a Maillard reaction, or (ii) the meat substitute as comprising a protein content of about 13-21% by weight and a fat content of about 1.25-2.0% by weight.
Regarding the Maillard reaction product, though, Jaeggi et al. discloses a flavorant (C1, L11-L12) produced by heating a carbohydrate-containing milk product (C1, L20-L23, 28-L34) to a temperature of 90-180°C to cause the Maillard reaction to occur (C3, L58-L63), where the flavorant may be used to impart meat flavor to meat-like products manufactured from proteins (C5, L20-L27).
It would have been obvious to one having ordinary skill in the art to heat the gel of Ohyabu et al. a second time at a different temperature, wherein the lactose and milk protein undergo a Maillard reaction. Ohyabu et al. discloses that the composition may contain “various meat-like flavoring materials” (C6, L23-L26). Since both the meat substitute of Ohyabu et al. and the flavoring agent of Jaeggi et al. comprise milk components and both are also heated to comparable temperatures during production, it would be obvious to a skilled practitioner to simply cause the Maillard reaction product (and consequent flavors) to occur in the mixture rather than producing Maillard reaction product separately and adding the flavorant, which would improve the efficiency of the method. Performing the Maillard reaction in a subsequent heating step at a different temperature after a first heating step would also be obvious, since such a sequence of heating steps would still benefit from the efficiency of the product already being essentially heated to the necessary temperature for the Maillard reaction to occur. Therefore, the claimed step of heating the gel in a second heating step at a different temperature, wherein the lactose and milk protein undergo a Maillard reaction would be obvious to a skilled practitioner.
Regarding the protein/fat content, Ohyabu et al. discloses 500g of a starting mixture as comprising 20% by weight casein, to which oil is added in an amount of 25g, which equates to roughly 4.8% (C16, L44-L47). Various other ingredients are added in amounts that are not clear from the disclosure (C16, L47 – C17, L28). Ohyabu et al. further indicates that a beef meat-type product was initially obtained, and that a jerky-type product was obtained after drying (C17, L41-L46), where drying would alter the protein/fat concentration relative to the total weight. Ohyabu et al. teaches specifically that temperature (and, consequently, the component concentrations) depend on the desired characteristics of the final product (C6, L53-L63). The protein/fat concentrations are thus considered result-effective variables subject to optimization depending on the desired properties in the finished product, and as such, the concentrations are consequently considered obvious to a skilled practitioner. MPEP 2144.05 II A. Such a conclusion of obviousness is further supported by the initial amounts of protein/fat in the starting mixture comprising a substantially higher protein concentration relative to the fat concentration, as is the case for the claimed ranges. The claimed ranges of a protein content of about 13-21% by weight and a fat content of about 1.25-2.0% by weight are thus considered obvious.
As for claim 2, Jaeggi et al. discloses the Maillard reaction as occurring by heating to a temperature of about 300-450°F for about 15-25 minutes (specifically, 90-180°C, or 194-356°C, for about 15-120 minutes) (C3, L58-L66).
As for claim 4, Ohyabu et al. discloses the dried milk product as being non-fat dry milk (C3, L42-L46; C6, L23-L28, “skim milk powder”).
As for claim 5, the previous discussion in claim 1 in relation the protein concentration showed that such a concentration was a result-effective variable subject to optimization depending on the desired characteristics of the final product. Since the dried milk product is the 
As for claim 7, Ohyabu et al. discloses the starting material as being skim milk protein (C3, L42-L44), such that producing a gel that is free of a protein isolate would be obvious.
As for claim 8, Ohyabu et al. discloses the starting material as being skim milk protein (C3, L42-L44), such that producing a gel that is free of a whey isolate would be obvious.
As for claims 9 and 10, Ohyabu et al. discloses that the composition may be flavored with “various meat-like flavoring materials” (C6, L23-L26). The concentrations of components (and, consequently, the requisite drying time to achieve such concentrations) were determined to be result-effective variables subject to optimization depending on the desired characteristics of the resultant product. Jaeggi et al. indicates that the flavoring may be in the form of a solution (C4, L20-L27) that may be administered in a known manner (C4, L33-L36). Marinating meat is extremely well known as a method for imparting flavor to a meat product. Given the generalized instruction regarding imparting flavor in the two noted references, the modification of the concentration of the product as desired, and the widespread prevalence of marinating meat, the claimed limitations of marinating the meat substitute and drying to about 12-18% by weight 
Regarding claim 21, Ohyabu et al. discloses a method of producing a meat substitute (C1, L6-L7; C3, L28-L32), the method comprising (i) admixing water with a dried milk product comprising lactose and protein (C3, L42 – C4, L2) and a carbohydrate (i.e., starch) (C4, L46-L52; C5, L41-L43) to form an admixture (C6, L35-L38); and (ii) heating the admixture in a first heating step (C6, L42-L44; C17, L30-L35).
Ohyabu et al. does not disclose (i) heating the gel in a second heating step at a different temperature, wherein the lactose and milk protein undergo a Maillard reaction, or (ii) the meat substitute as comprising a dairy-based protein content of up to about 30% by weight and a lactose content of at least 15% by weight.
Regarding the Maillard reaction product, though, Jaeggi et al. discloses a flavorant (C1, L11-L12) produced by heating a carbohydrate-containing milk product (C1, L20-L23, 28-L34) to a temperature of 90-180°C (194-356°C) to cause the Maillard reaction to occur (C3, L58-L63), where the flavorant may be used to impart meat flavor to meat-like products manufactured from proteins (C5, L20-L27).
It would have been obvious to one having ordinary skill in the art to heat the gel of Ohyabu et al. a second time at a different temperature in the range of about 300-450°F, wherein the lactose and milk protein undergo a Maillard reaction. Ohyabu et al. discloses that the composition may contain “various meat-like flavoring materials” (C6, L23-L26). Since both the meat substitute of Ohyabu et al. and the flavoring agent of Jaeggi et al. comprise milk components and both are also heated to comparable temperatures during production, it would be obvious to a skilled practitioner to simply cause the Maillard reaction product (and consequent 
Regarding the dairy-based protein content, Ohyabu et al. discloses 500g of a starting mixture as comprising 20% by weight casein (C16, L44-L55). Various other ingredients are added in amounts that are not clear from the disclosure (C16, L45 – C17, L28). Ohyabu et al. further indicates that a beef meat-type product was initially obtained, and that a jerky-type product was obtained after drying (C17, L41-L46), where drying would alter the protein/fat concentration relative to the total weight. Ohyabu et al. teaches specifically that temperature (and, consequently, the component concentrations) depend on the desired characteristics of the final product (C6, L53-L63). The protein concentration is thus considered a result-effective variable subject to optimization depending on the desired properties in the finished product, and as such, the concentration is consequently considered obvious to a skilled practitioner. MPEP 2144.05 II A. The claimed range of a dairy-based protein of up to about 30% by weight is thus considered obvious.
Regarding the lactose concentration, Ohyabu et al. discloses that lactose may be present as a sweetening component (C16, L27-L28, L35-L37), where an appropriate concentration 
As for claim 22, Ohyabu et al. discloses forming a layer of the admixture with a thickness of about 1-10 mm (C17, L30-L37).
As for claim 23, Ohyabu et al. discloses heating the admixture in the first heating step at about 210-320°F (specifically, 40-120°C, or 104-248°F) (C6, L42-L44; C17, L30-L35).
As for claim 26, Ohyabu et al. discloses the composition as having a moisture content of at least 5% by weight (C17, L43-L46).
As for claim 27, Ohyabu et al. discloses the gel component as comprising carbohydrates (i.e., starch) in an amount ranging from 0.05 to 0.6 g per 1 g of an aqueous gel of milk protein (C5, L55-L58), which is considered to render the claimed range of about 26-70% by weight carbohydrates in the finished meat substitute obvious, especially in light of MPEP 2144.05 II A.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ohyabu et al. (U.S. 4,430,356) in view of Jaeggi et al. (U.S. 4,001,437) as applied to claim 1 above, and further in view of Redin Burguete et al. (U.S. 2009/0142457 A1).
Regarding claim 3, Ohyabu et al. and Jaeggi et al. disclose the method of claim 1.
The cited prior art does not disclose the Maillard reaction as occurring by frying at the claimed conditions.
However, Redin Burguete et al. discloses frying a meat product in order to promote and accelerate the Maillard reaction ([0042]), where frying may be for 2-5 minutes at 175-195°C (347-383°F) ([0063], Table 4).
It would have been obvious to one having ordinary skill in the art to fry the composition of Ohyabu et al. in order to cause a Maillard reaction to occur. Since the formation of a Maillard reaction product was determined to be obvious in light of the combination of Ohyabu et al. and Jaeggi et al. yet the combined teaching of those references provides limited instruction regarding suitable heating methods, especially as related to causing the Maillard reaction product to occur as part of the production of the product of Ohyabu et al., a skilled practitioner would be motivated to consult Redin Burguete et al. for further teaching regarding the Maillard reaction. Since Redin Burguete et al. teaches that frying of a meat product promotes and accelerates the Maillard reaction ([0042]), a step of frying the composition of Ohyabu et al. at conditions disclosed in Redin Burguete et al. would be obvious, which renders the claimed step of frying the gel at a temperature of about 275-450°F for about 3-7 minutes obvious.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ohyabu et al. (U.S. 4,430,356) in view of Jaeggi et al. (U.S. 4,001,437) as applied to claim 1 above, and further in view of Walsh et al. (U.S. 7,597,921 B2).
Regarding claim 6, Ohyabu et al. and Jaeggi et al. disclose the method of claim 1.
The cited prior art does not disclose the carbohydrate as being corn syrup solids or corn starch.
However, Walsh et al. discloses a textured whey protein product for use as a meat extender (C1, L19-L22) that comprises corn starch (C2, L40-L47).
It would have been obvious to one having ordinary skill in the art to add corn starch to the composition of Ohyabu et al. First, Ohyabu et al. discloses generally that the composition may comprise a starch (C5, L41-L43) but provides minimal additional instruction, which would prompt a skilled practitioner to consult Walsh et al. for additional details. Since Walsh et al. .
Claim 11, 14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ohyabu et al. (U.S. 4,430,356) in view of Walsh et al. (U.S. 7,597,921 B2) and Jaeggi et al. (U.S. 4,001,437).
Regarding claim 11, Ohyabu et al. discloses a method of producing a meat substitute (C1, L6-L7; C3, L28-L32), the method comprising (i) forming a gel (C6, L35-L38) comprising water, corn syrup solids (C6, L23-L30, “corn powder”), a non-fat dry milk (C3, L42 – C4, L2; C6, L23-L28, “skim milk powder”), and a starch (C4, L46-L52; C5, L41-L43); and (ii) heating the gel in a first heating step at about 210-320°F (specifically, 40-120°C, or 104-248°F) for about 30-50 minutes (C6, L42-L44; C17, L30-L35).
Ohyabu et al. does not specifically disclose (i) the starch as being corn starch, (ii) heating the gel in a second heating step at a different temperature, wherein lactose and milk protein present in the non-fat dry milk undergo a Maillard reaction, or (iii) the meat substitute as comprising a protein content of about 13-21% by weight and a fat content of about 1.25-2.0% by weight.
Regarding the corn starch, though, Walsh et al. discloses a textured whey protein product for use as a meat extender (C1, L19-L22) that comprises corn starch (C2, L40-L47).
It would have been obvious to one having ordinary skill in the art to add corn starch to the composition of Ohyabu et al. First, Ohyabu et al. discloses generally that the composition may comprise a starch (C5, L41-L43) but provides minimal additional instruction, which would prompt a skilled practitioner to consult Walsh et al. for additional details. Since Walsh et al. 
Regarding the Maillard reaction product, Jaeggi et al. discloses a flavorant (C1, L11-L12) produced by heating a carbohydrate-containing milk product (C1, L20-L23, 28-L34) to a temperature of 90-180°C to cause the Maillard reaction to occur (C3, L58-L63), where the flavorant may be used to impart meat flavor to meat-like products manufactured from proteins (C5, L20-L27).
It would have been obvious to one having ordinary skill in the art to heat the gel of Ohyabu et al. a second time at a different temperature, wherein the lactose and milk protein undergo a Maillard reaction. Ohyabu et al. discloses that the composition may contain “various meat-like flavoring materials” (C6, L23-L26). Since both the meat substitute of Ohyabu et al. and the flavoring agent of Jaeggi et al. comprise milk components and both are also heated to comparable temperatures during production, it would be obvious to a skilled practitioner to simply cause the Maillard reaction product (and consequent flavors) to occur in the mixture rather than producing Maillard reaction product separately and adding the flavorant, which would improve the efficiency of the method. Performing the Maillard reaction in a subsequent heating step at a different temperature after a first heating step would also be obvious, since such a sequence of heating steps would still benefit from the efficiency of the product already being essentially heated to the necessary temperature for the Maillard reaction to occur. Therefore, the claimed step of heating the gel in a second heating step at a different temperature, wherein the lactose and milk protein undergo a Maillard reaction would be obvious to a skilled practitioner.
Regarding the protein/fat content, Ohyabu et al. discloses 500g of a starting mixture as comprising 20% by weight casein, to which oil is added in an amount of 25g, which equates to roughly 4.8% (C16, L44-L47). Various other ingredients are added in amounts that are not clear from the disclosure (C16, L47 – C17, L28). Ohyabu et al. further indicates that a beef meat-type product was initially obtained, and that a jerky-type product was obtained after drying (C17, L41-L46), where drying would alter the protein/fat concentration relative to the total weight. Ohyabu et al. teaches specifically that temperature (and, consequently, the component concentrations) depend on the desired characteristics of the final product (C6, L53-L63). The protein/fat concentrations are thus considered result-effective variables subject to optimization depending on the desired properties in the finished product, and as such, the concentrations are consequently considered obvious to a skilled practitioner. MPEP 2144.05 II A. Such a conclusion of obviousness is further supported by the initial amounts of protein/fat in the starting mixture comprising a substantially higher protein concentration relative to the fat concentration, as is the case for the claimed ranges. The claimed ranges of a protein content of about 13-21% by weight and a fat content of about 1.25-2.0% by weight are thus considered obvious.
As for claim 14, the previous discussion in claim 11 in relation the protein concentration showed that such a concentration was a result-effective variable subject to optimization depending on the desired characteristics of the final product. Since the non-fat dry milk is the source of the protein, its concentration is likewise a result-effective variable subject to optimization depending on the desired characteristics of the final product. The claimed concentration of non-fat dry milk present in the meat substitute of about 35-60% by weight is thus considered obvious. Also, MPEP 2144.05 II A indicates that “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art 
As for claim 18, Ohyabu et al. discloses pouring the gel to form a layer with a thickness of about 1-10 mm (C17, L30-L37).
As for claims 19 and 20, Ohyabu et al. discloses that the composition may be flavored with “various meat-like flavoring materials” (C6, L23-L26). The concentrations of components (and, consequently, the requisite drying time to achieve such concentrations) were determined to be result-effective variables subject to optimization depending on the desired characteristics of the resultant product. Jaeggi et al. indicates that the flavoring may be in the form of a solution (C4, L20-L27) that may be administered in a known manner (C4, L33-L36). Marinating meat is extremely well known as a method for imparting flavor to a meat product. Given the generalized instruction regarding imparting flavor in the two noted references, the modification of the concentration of the product as desired, and the widespread prevalence of marinating meat, the claimed limitations of marinating the meat substitute and drying to about 12-18% by weight moisture (claim 19) via heating at about 140-220°F for about 4.75-7.25 hours (claim 20) are considered to be obvious to a skilled practitioner.
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ohyabu et al. (U.S. 4,430,356) in view of Jaeggi et al. (U.S. 4,001,437) as applied to claim 21 above, and further in view of Weissman (U.S. 4,341,801).
As for claim 24, Ohyabu et al. and Jaeggi et al. discloses the method of claim 21. Ohyabu et al. also discloses the dried milk product as comprising non-fat dry milk (C3, L42-L46; C6, L23-L28, “skim milk powder”).
The cited prior art does not disclose the dried milk product as comprising buttermilk powder.
However, Weissman indicates that buttermilk powder may be substituted for non-fat dry milk (C2, L20-L21).
It would have been obvious for a skilled practitioner to incorporate buttermilk powder into the composition of Ohyabu et al. First, Ohyabu et al. indicates generally that the composition may comprise various milk products (C3, L42-L46; C6, L23-L28). MPEP 2144.06 I states: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” Since Weissman teaches that buttermilk powder may be substituted for non-fat dry milk (C2, L20-L21), the combination of the two in the product of Ohyabu et al. would be obvious to a skilled practitioner.
As for claim 25, the previous discussion in claim 21 in relation the protein concentration showed that such a concentration was a result-effective variable subject to optimization depending on the desired characteristics of the final product. Since the non-fat dry milk/buttermilk powder is the source of the protein, its concentration is likewise a result-effective variable subject to optimization depending on the desired characteristics of the final product. The claimed concentration of non-fat dry milk/buttermilk powder present in the meat substitute of about 35-60% by weight is thus considered obvious. Also, MPEP 2144.05 II A .
Response to Arguments
Claim Rejections - 35 U.S.C. § 103(a) of claims 1, 2, 4, 5, 7-10, 21-23, 26, and 27 over Ohyabu et al. and Jaeggi et al.; claim 3 in view of Ohyabu et al., Jaeggi et al., and Redin Burguete et al.; claim 6 in view of Ohyabu et al., Jaeggi et al., and Walsh et al.; claims 11, 14, and 18-20 in view of Ohyabu et al., Walsh et al., and Jaeggi et al.; claims 24 and 25 over Ohyabu et al., Jaeggi et al., and Weissman: Applicant's arguments have been fully considered but they are not persuasive.
Applicant first argued that Ohyabu et al. discloses the heating step as occurring prior to the formation of a sheet, which is the opposite sequence of that claimed wherein the gel is first formed into a layer and then heated (Applicant’s Remarks, p. 6, ¶7 – p. 7, ¶2). Applicant further alleged that Ohyabu et al. teaches heating after forming a layer only in drying a finished product to a lower water content at 40°C for four hours (Applicant’s Remarks, p. 7, ¶3). Applicant asserted that a practitioner would have no motivation to alter the disclosed protocol, since Ohyabu et al. allegedly teaches that heating conditions are critical to obtain a desired product (Applicant’s Remarks, p. 7, ¶4) and that only heating for 4 hours at 40°C applied after formation of a sheet successfully maintained the desired structural properties (Applicant’s Remarks, p. 7, ¶5).
However, Applicant’s reading of Ohyabu et al. inappropriately narrows the instruction in the reference related to the heating step. Ohyabu et al. teaches that “[t]he temperature in the above addition, mixing and forming steps is in principle depending on the desired qualities (e.g. water content, hardness, etc.) of the final food products” (C6, L53-L56). Ohyabu et al. also teaches initially that the temperature range is merely “not higher than 120° C” for the addition and mixing step (C6, L42-L44) and that “[t]he forming is usually carried out at the same temperature range as in the above addition and mixing step” (C6, L50-L52). The narrower ranges of 40-120°C and 80-120°C are merely preferred ranges that do not teach against the broader disclosed temperature range. MPEP 2123 II. In the cited example, Ohyabu et al. teaches a first heating step for the mixture of 93°C for 5 minutes (C16, L57-L61), followed by a second heating step at 92°C for 30 minutes (C17, L29-L35) that results in a finished product (C17, L41-L43). A third heating step of 40°C for 4 hours was then applied to attain a different, dried jerky product (C17, L43-46). Considered as a whole, Ohyabu et al. does not disclose the heating step as being particularly critical in terms of time or temperature as asserted but Applicant but instead indicates that it is largely subject to the desired attributes of the finished product, where the determination of a suitable heating protocol would be well within the ordinary skill in the art. As such, Examiner maintains that the disclosure of Ohyabu et al. of spreading the gel to form a layer with a thickness of about 1-10 mm (C17, L30-L37) and heating the gel in a first heating step at about 210-320°F (specifically, 40-120°C, or 104-248°F) for about 30-50 minutes (C6, L42-L44; C17, L30-L35) is adequate to deem the claimed sheeting/heating steps obvious, even though the sequence may be interpreted as being different in Ohyabu et al., at least because the reference teaches a wide range of heating temperatures used at various points in the process and further discloses heating steps as occurring both before and after the step of spreading the gel to form a temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.” For all these reasons, Applicant’s argument is unpersuasive.
Applicant further argued that a practitioner would not subject a heated sheet to a second heating step as claimed, especially if the heating step potentially destroyed desired properties of the product (Applicant’s Remarks, p. 7, ¶6 – p. 8, ¶1).
However, the claimed second heating step does not require any time or temperature (at least in claims 1 and 11) beyond requiring the Maillard reaction to occur and the temperature to be different than the first step. Absent any required clear delineation between the first and second steps, the second step would effectively commence as soon as the temperature from the first heating step dropped by any amount and would end as soon as any single Maillard reaction were to occur, which could be almost instantaneous with the start of the second step. Since such a second “heating step” would inherently occur upon the cessation of applying heat during the first step, Examiner maintains that the described motivation involving improved efficiency via causing the Maillard reaction to occur in the mixture rather than in a separate reaction mixture is accurate. Even for claim 21 that requires a specific temperature for the second heating step, a skilled practitioner would recognize the benefit in terms of improved efficiency of causing the Maillard reaction to occur in the reaction mixture rather than performing a separate reaction in order to generate a Maillard reaction product to add meat flavor. Lastly, since modification of heating parameters in order to achieve a desired product and corresponding attributes is considered well within the ordinary skill in the art, Examiner maintains that a skilled practitioner would not heat the product to a point that desired properties of the product were destroyed. Applicant’s arguments are thus unpersuasive.
The rejections of claims 1, 11, and 21 have been maintained herein.
The rejections of claims 2-10, 14, 18-20, and 22-27, which depend from claims 1, 11, and 21, variously, and are rejected based on at least the same prior art, are additionally maintained herein.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO 
Claims 1-11, 14, and 18-27 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793